DENY and Opinion Filed November 20, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01305-CV

                                  IN RE ERIC DRAKE, Relator

                   Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-05212-C

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Osborne
       Relator Eric Drake is a vexatious litigant subject to a prefiling order. See TEX. CIV. PRAC.

& REM. CODE ANN. § 11.101(a). Before the Court is relator’s pro se October 28, 2019 petition for

writ of mandamus and November 12, 2019 amended writ of mandamus petition: (1) directing the

trial court to vacate its October 15, 2019 order of dismissal, (2) directing the statutory county court

local administrative law judge to vacate her October 15, 2019 order and October 23, 2019 amended

order denying relator permission to file the lawsuit pursuant to section 11.102 of the civil practice

and remedies code, (3) directing the district court local administrative judge to vacate his October

28, 2019 order and (4) seeking additional relief.

       To be entitled to mandamus relief, relator must show that the trial court has clearly abused

its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

mandamus record, we conclude relator has not shown he is entitled to the relief requested.
        Accordingly, we deny relator’s petition for writ of mandamus and amended writ of

mandamus petition. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if court

determines relator is not entitled to relief sought).




                                                        /Leslie Osborne/
                                                        LESLIE OSBORNE
                                                        JUSTICE


191305F.P05




                                                  –2–